     Case 4:20-cr-01221-CKJ-LCK Document 32 Filed 08/03/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-20-01221-001-TUC-CKJ (LCK)
10                       Plaintiff,                  MAGISTRATE JUDGE'S FINDINGS
                                                     AND RECOMMENDATION UPON A
11   v.                                                    PLEA OF GUILTY
12   Cesar Manuel Corona-Salazar,
13                       Defendant.
14
15          Upon Defendant's request to enter a plea of guilty pursuant to Rule 11 of the
16   Federal Rules of Criminal Procedure, this matter was referred to the Magistrate Judge by
17   the District Court, with the consents of the Defendant, counsel for the Defendant, and
18   counsel for the United States. After consultation with counsel, Defendant has orally
19   consented on the record to proceed via video conference and Defendant indicated defense
20   counsel is authorized to sign the plea agreement on their behalf after reviewing it in its
21   entirety with counsel.
22          Thereafter, the matter came on for a hearing on Defendant's plea of guilty to the
23   Information which charges Title 8, United States Code, Section 1326(a) enhanced by
24   Title 8, United States Code, Section 1326(b)(1); Illegal Re-Entry After Deportation in full
25   compliance with Rule 11, Federal Rules of Criminal Procedure, before the Magistrate
26   Judge, in open court and on the record.
27          In consideration of that hearing and the allocution made by the Defendant under
28   oath on the record and in the presence of counsel, and the remarks of the Assistant United
     Case 4:20-cr-01221-CKJ-LCK Document 32 Filed 08/03/20 Page 2 of 3



 1   States Attorney,
 2   (A) I FIND as follows:
 3         (1)    that Defendant is competent to plead;
 4         (2)    that Defendant understands his/her right to trial;
 5         (3)    that Defendant understands what the minimum mandatory and maximum
 6                possible sentence is, including the effect of the supervised release term, and
 7                defendant understands that the sentencing guidelines apply and that the
 8                court may depart from those guidelines under some circumstances;
 9         (4)    that the plea of guilty by the Defendant has been knowingly and voluntarily
10                made and is not the result of force or threats or of promises apart from the
11                agreement between the parties;
12         (5)    that Defendant understands the nature of the charge against him/her;
13         (6)    that Defendant understands that his/her answers may later be used against
14                him/her in a prosecution for perjury or false statement; and
15         (7)    that there is a factual basis for the Defendant's plea;
16         (8)    that the defendant knowingly, intelligently and voluntarily waived his/her
17                right to appeal or collaterally attack his/her conviction and any sentence
18                imposed if it is within the range permitted by the plea agreement;
19         (9)    that Defendant has been advised of the consequences of having a prior
20                felony conviction; and, does admit to having a prior felony conviction;
21                                          and further,
22   (B)   I RECOMMEND that the District Court accept the Defendant's plea of guilty to
23   the Information which charges Title 8, United States Code, Section 1326(a) enhanced by
24   Title 8, United States Code, Section 1326(b)(1); Illegal Re-Entry After Deportation.
25   (C)   The parties have fourteen (14) days from the date of service of this Report and
26   Recommendation to file written objections with the District Court.
27   IT IS FURTHER ORDERED:
28   (D)   Presentence Report to be prepared.


                                                 -2-
     Case 4:20-cr-01221-CKJ-LCK Document 32 Filed 08/03/20 Page 3 of 3



 1         (1)   Any objection(s) to the presentence report shall be filed no later than 14
 2               days after receiving the presentence report pursuant to Fed.R. Crim.P. 32
 3               (f) (1);
 4         (2)   any response to the objection(s) to the presentence report shall be filed no
 5               later than 11 days after receiving the objection(s);
 6         (3)   any sentencing memorandum shall be filed no later than 5 business days
 7               prior to sentencing;
 8         (4)   Any party seeking to continue a sentencing date shall file a Motion to
 9               Continue no later than two (2) business days prior to the date of the
10               hearing. Additionally, counsel shall telephonically notify chambers when
11               sentencing is within two (2) business days;
12         (5)   failure to comply with this Order may result in the imposition of sanctions.
13
14         Dated this 3rd day of August, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
